DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Status of Rejections
The rejection(s) of claim(s) 14 and 19-20 is/are obviated by applicant’s cancellation. 
The previous rejections of claims 16-17 are maintained.
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claim 1 are necessitated by applicant’s amendments.
Claims 1-13, 15-17 and 21 are pending and under consideration for this Office Action.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In lines 1-2, “the bipolar further” should read “the bipolar membrane further”.
In lines 2-3, “an anion exchange and cation exchange membranes” should read something like “anion exchange and cation exchange membranes” or “an anion exchange membrane and a cation exchange membrane”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the lack of units attached to the formula 10(D/59mV) renders the value indefinite in the claim. For examination purposes, this value has been interpreted to have the units of atmospheres, based on Paragraph 0038 of the instant specification.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz et al. (U.S. Patent No. 9,543,609), hereinafter Amstutz, McDonald et al. (“Use of Bipolar Membranes for Maintaining Steady‐State pH Gradients in Membrane‐Supported, Solar‐Driven Water Splitting”, ChemSusChem, 2014), hereinafter McDonald, and Harada (U.S. 2003/0141200).
Regarding claim 1, Amstutz teaches a solar fuels generation system (see e.g. Col. 5, lines 47-52, and Col. 6, lines 10-14, arrangement for generating hydrogen and oxygen which receives its required energy from solar power), comprising a first reactor (see e.g. Fig. 1, electrochemical cell 1; Col. 5, lines 52-53) that contains a catholyte solution (see e.g. Fig. 1, electrolyte 8 in contact with the negatively polarized electrode 3; Col. 5, lines 58-60, and Col. 1, lines 46-49) comprising water, an acid and a charge carrier (see e.g. Col. 7, lines 18-20 and Col. 10, line 67-Col. 11, line 2; the catholyte electrolyte comprising V(II) in H2SO4 and water), and an anolyte solution (see e.g. Fig. 1, electrolyte 8 in contact with the positively polarized electrode 3; Col. 5, lines 58-60, and Col. 1, lines 49-50), wherein the catholyte and anolyte solutions are separated by a membrane (see e.g. Fig. 1, ionic membrane 2 separating the two electrolytes 8 of the respective half-cells, Col. 5, lines 52-59), wherein the catholyte and anolyte have different pHs (see e.g. Col. 11, lines 31-32 and 45-48, the electrolyte solution which goes on to produce hydrogen contains 1M H2SO4, which has a calculated pH of -0.301, and the electrolyte solution which goes on the produce oxygen comprises 1 M HNO3, which has a calculated pH of 0), wherein the anolyte is in contact with an anode and the catholyte is in contact with a cathode (see e.g. Fig. 1, two electrodes 3 in contact with electrolytes 8; Col. 5, lines 52-58, and Col. 1, lines 46-50), and wherein the charge carrier is reduced to a reduced charge carrier (see e.g. Col. 7, lines 32-36, and reaction 6a, V3+ being reduced to V2+ occurring in the catholyte); and a second reactor comprising a molybdenum carbide catalyst that contains a solution in which the reduced charge carrier from the catholyte solution reduces protons so as to generate hydrogen gas (see e.g. Fig. 1, catalytic column 11 in which hydrogen 12 is generated in the presence of a Mo-based catalyst such as Mo2C by transfer of the converted redox species through the column; Col. 5, line 66-Col. 6, line 3, Col. 9, lines 5-8, and Equation 7) by a chemical reaction having a hydrogen evolution potential of 255 mV (see e.g. Table 1, the reaction occurring in the catalytic bed for hydrogen with the vanadium mediator has a hydrogen evolution potential of 0.255 V, based on the reduction potential of V3+/V2+ being -0.255 and that of H+/H2 being 0 V).
Amstutz does not explicitly teach the membrane being a bipolar membrane.
McDonald teaches a bipolar membrane for a solar-driven water splitting system (see e.g. Abstract), in which water molecules dissociate at the interface of the anion-exchange layer and cation-exchange layer forming the membrane (see e.g. Page 3021, Col. 2, lines 16-28). This configuration allows for the pH levels of the system to be maintained by recycling OH- and H+ ions that are consumed at the anode and cathode respectively (see e.g. Page 3022, Col. 2, lines 8-12). Amstutz teaches the pH being an important parameter for the composition of the electrolytes in the system, which influences the electrochemical cell functioning and capacity as well as the catalytic bed efficiency, and poisoning (see e.g. Amstutz Col. 7, lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane taught by Amstutz to be the bipolar membrane in which dissociation of water occurs as taught by McDonald in order to maintain the pH in the electrolyte solution and thereby control the functioning and capacity of the electrochemical cell as well as the catalytic bed efficiency and poisoning.
Amstutz in view of McDonald does not teach the second reactor being pressurized to 10(D/59mV), wherein D is the value of the charge carrier redox couple differential in mV, but does teach a charge carrier redox couple differential of 255 mV (see e.g. Amstutz Table 1, reduction potential of -0.255 V for V3+/V2+), which would result in a value of 20991.04 atmosphere. Amstutz further teaches the produced hydrogen being used for energy storage as well as it being a clean fuel for electricity production with fuel cells (see e.g. Amstutz Col. 2, lines 28-33, and Col. 3, lines 10-15).
Harada teaches a system for generating high pressure hydrogen, specifically having a pressure up to 350 atm or more, and further 1000 atm or more, without use of a compressor by providing a hydrogen producing cell in a high pressure vessel (see e.g. Paragraph 0046-Paragraph 0047, line 7, and Paragraph 0020, lines 6-8). High pressure hydrogen is required for applications such as fuel cells for vehicles in order to decrease the space taken up by a large volume of hydrogen (see e.g. Paragraph 0015). Providing the high pressure electrolysis vessel eliminates maintenance costs associated with the mechanically movable parts of gas compressors as well as providing a higher compression efficiency (see e.g. Paragraph 0020). The pressurizations of 350 atm or more or 1000 atm or more overlap the 20991.04 atm value resulting from 10(D/59mV) with the D value of 255 mV taught by Amstutz.
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second reactor taught by Amstutz in view of McDonald to be pressurized to 350 atm or more or 1000 atm or more as taught by Harada in order to provide the high pressure hydrogen required for applications such as fuel cells at a higher efficiency and without the maintenance associated with conventional mechanical compressors.
Regarding claim 2, Amstutz in view of McDonald and Harada teaches the charge carrier being a vanadium cation (see e.g. Amstutz Col. 7, reaction 6a).
Regarding claim 3, Amstutz in view of McDonald and Harada teaches the charge carrier being V3+ (see e.g. Amstutz Col. 7, reaction 6a), which is equivalent to Xi+ where X is vanadium atom and i=3.
Regarding claim 4, Amstutz in view of McDonald and Harada teaches the reduced charge carrier being V2+ (see e.g. Amstutz Col. 7, reaction 6a), which is equivalent to X (i-j) + where j is 1.
Regarding claim 5, Amstutz in view of McDonald and Harada teaches X representing vanadium, i being 3 and j being 1 (see e.g. Amstutz Col. 7, reaction 6a, “V2+”). 
Regarding claim 6, Amstutz in view of McDonald and Harada teaches the pH of the catholyte solution being -0.301 (see e.g. Amstutz Col. 11, lines 31-32, the electrolyte solution which goes on to produce hydrogen contains 1M H2SO4, which has a calculated pH of -0.301).
Regarding claim 7, Amstutz in view of McDonald and Harada teaches the charge carrier and the reduced charge carrier being a redox couple (see e.g. Amstutz Col. 7, reactions 6a and 6b, V3+/V2+ couple) and a redox potential for the redox couple being less than a hydrogen evolution potential for evolving hydrogen gas in the first solution (see e.g. Amstutz Table 1, the reduction potential of the V3+/V2+ is -0.255 and that of H+/H2 is 0 V).
Regarding claim 10, Amstutz in view of McDonald and Harada teaches a bias source that includes a photovoltaic cell, and wherein electrons that reduce the charge carrier in the first reactor are excited by light being absorbed by the bias source (see e.g. Amstutz Fig. 1, power source 4; Col. 1, lines 8-13, and Col. 6, lines 10-14, the energy for conversion of the redox mediators in the electrochemical cell ideally comes from renewable sources such as solar power, exemplified as a “photovoltaic panels”).
Regarding claim 11, Amstutz in view of McDonald and Harada teaches the first reactor being a solar fuels generator (see e.g. Amstutz Col. 6, lines 10-14, the energy for conversion of the redox mediators in the electrochemical cell ideally comes from renewable sources such as solar power).
Regarding claim 12, Amstutz in view of McDonald and Harada teaches the second reactor being pressurized to greater than 354.6 bar or greater than 1013.25 bar during the generation of the hydrogen gas (see e.g. Harada Paragraph 0020, lines 6-8, and Paragraph 0046, lines 3-5, hydrogen generation at pressures of 350 atm or more, or 1000 atm or more, equivalent to 354.6 bar or more and 1013.25 bar or more).
Regarding claim 13, Amstutz in view of McDonald and Harada teaches the reduced charge carrier being oxidized back to the charge carrier during the reduction of the protons by the reduced charge carrier in the second reactor (see e.g. Amstutz Col. 6, lines 19-22, and Col. 7, reaction 6b).
Regarding claim 15, Amstutz in view of McDonald and Harada teaches a storage tank in which the catholyte solution is stored between being transported from the first reactor and being transported into the second reactor (see e.g. Amstutz Fig. 1, storage tanks/reservoirs 9; Col. 5, lines 58-62, and Col. 5, line 66-Col. 6, line 3). 
Claims 8-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of McDonald and Harada, as applied to claim 1 above, further in view of Cronin et al. (U.S. 2017/0297913), hereinafter Cronin.
Regarding claim 8, Amstutz in view of McDonald and Harada does not explicitly teach dissociation of water in the first reactor being a source of protons that enter the first solution during reduction of the charge carrier. Amstutz does however teach the hydrogen generation being coupled to a water oxidation reaction in a second catalytic column to generate oxygen, which provides protons that can be reintroduced to the system to prevent depletion by hydrogen generation (see e.g. Col. 4, lines 59-63).
Cronin teaches a method of generating hydrogen and oxygen (see e.g. Abstract), comprising reducing a redox mediator species in an electrochemical cell and then oxidizing the reduced species to reduce protons into hydrogen in a separate catalytic reactor (see e.g. Paragraph 0047). Oxygen is generated by dissociation of water at a counter electrode in the electrochemical cell alongside reduction of the mediator (see e.g. Paragraph 0044, lines 3-5), thereby providing the protons, which are later used to produce the hydrogen (see e.g. Fig. 1, H+ from water oxidation transported to the redox mediator reaction; Paragraphs 0067 and 0118). This system leads to more efficient oxygen generation compares to the only catalytic oxygen generating means of Amstutz, and additionally removes the need to perform prolonged pretreatments for the catalytic system (see e.g. Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amstutz in view of McDonald and Harada to comprise the electrochemical dissociation of water in the first reactor coupled to the mediator reduction reaction as taught by Cronin as a more efficient way to produce oxygen that does not require prolonged pretreatments which also continuously provides protons to replenish those depleted by the hydrogen generation. 
Regarding claim 9, Amstutz in view of McDonald, Harada and Cronin teaches the disassociation of the water occurring in the bipolar membrane (see e.g. McDonald Page 3021, Col. 2, lines 16-28).
Regarding claim 21, Amstutz in view of McDonald, Harada and Cronin teaches the bipolar membrane further comprising a catalyst layer between an anion exchange and cation exchange membrane of the bipolar membrane (see e.g. McDonald Page 3024, Col. 2, lines 30-35, interfacial layer of the bipolar membrane comprising a water dissociation catalyst).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of Cronin and McDonald.
Regarding claim 16, Amstutz teaches a solar fuel intermediate generator (see e.g. Fig. 1, electrochemical cell 1 which converts redox species which later contribute to the generation of hydrogen and oxygen, the energy for the conversion ideally coming from renewable sources such as solar power; Col. 5, lines 47-54, and Col. 6, lines 10-19) comprising a bias source that includes a photovoltaic cell (see e.g. Fig. 1, power source 4; Col. 1, lines 8-13, and Col. 6, lines 10-14, the energy for conversion of the redox mediators in the electrochemical cell ideally comes from renewable sources such as solar power, exemplified as a “photovoltaic panels”); a catholyte in which a charge carrier is reduced to a reduced charge carrier by electrons excited by absorption of light by the bias source (see e.g. Col. 6, lines 10-14, and Col. 7, lines 32-36, and reaction 6a, the reaction of V3+ being reduced to V2+ occurs in the catholyte, the energy for which ideally comes from a renewable energy source such as solar power); and the charge carrier and the reduced charge carrier being a redox couple (see e.g. Col. 7, reactions 6a and 6b, V3+/V2+ couple) and a redox potential for the redox couple being more negative than a hydrogen evolution potential for the reduced charge charrier reducing protons to hydrogen in the catholyte (see e.g. Table 1, the reduction potential of the V3+/V2+ is -0.255 and that of H+/H2 is 0 V), wherein the catholyte and anolyte have different pHs (see e.g. Col. 11, lines 31-32 and 45-48, the electrolyte solution which goes on to produce hydrogen contains 1M H2SO4, which has a calculated pH of -0.301, and the electrolyte solution which goes on the produce oxygen comprises 1 M HNO3, which has a calculated pH of 0).
Amstutz does not teach dissociation of water being a source of protons that enter the catholyte during the reduction of the charge carrier. Amstutz does however teach the hydrogen generation being coupled to a water oxidation reaction in a second catalytic column to generate oxygen, which provides protons that can be reintroduced to the system to prevent depletion by hydrogen generation (see e.g. Col. 4, lines 59-63).
Cronin teaches a method of generating hydrogen and oxygen (see e.g. Abstract), comprising reducing a redox mediator species in an electrochemical cell and then oxidizing the reduced species to reduce protons into hydrogen in a separate catalytic reactor (see e.g. Paragraph 0047). Oxygen is generated by dissociation of water at a counter electrode in the electrochemical cell alongside reduction of the mediator (see e.g. Paragraph 0044, lines 3-5), thereby providing the protons, which are later used to produce the hydrogen (see e.g. Fig. 1, H+ from water oxidation transported to the redox mediator reaction; Paragraphs 0067 and 0118). This system leads to more efficient oxygen generation compares to the only catalytic oxygen generating means of Amstutz, and additionally removes the need to perform prolonged pretreatments for the catalytic system (see e.g. Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amstutz to comprise the electrochemical dissociation of water in the first reactor coupled to the mediator reduction reaction as taught by Cronin as a more efficient way to produce oxygen that does not require prolonged pretreatments which also continuously provides protons to replenish those depleted by the hydrogen generation.
Amstutz in view of Cronin further teaches a separator between the catholyte and an anolyte (see e.g. Amstutz Fig. 1, ionic membrane 2 separating the two electrolytes 8 of the respective half-cells, Col. 5, lines 52-59; see e.g. Cronin Paragraph 0097, lines 2-5, “semi-permeable membrane” separating working electrode electrolyte and counter electrode electrolyte). Amstutz in view of Cronin does not teach this separator being a bipolar separator comprising an anion exchange membrane and a cation exchange membrane, wherein the dissociation of the water occurs in the bipolar separator between the catholyte and an anolyte.
McDonald teaches a bipolar membrane for a solar-driven water splitting system (see e.g. Abstract), in which water molecules dissociate at the interface of the anion-exchange layer and cation-exchange layer forming the membrane (see e.g. Page 3021, Col. 2, lines 16-28). This configuration allows for the pH levels of the system to be maintained by recycling OH- and H+ ions that are consumed at the anode and cathode respectively (see e.g. Page 3022, Col. 2, lines 8-12). Amstutz teaches the pH being an important parameter for the composition of the electrolytes in the system, which influences the electrochemical cell functioning and capacity as well as the catalytic bed efficiency, and poisoning (see e.g. Amstutz Col. 7, lines 21-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator taught by Amstutz in view of Cronin to be the bipolar membrane in which dissociation of water occurs as taught by McDonald in order to maintain the pH in the electrolyte solution and thereby control the functioning and capacity of the electrochemical cell as well as the catalytic bed efficiency and poisoning.
Regarding claim 17, Amstutz in view of Cronin and McDonald teaches the charge carrier and reduced charge carrier being vanadium cations (see e.g. Col. 7, reaction 6a, V3+ and V2+).
Response to Arguments
Applicant’s arguments, see page 6, filed 04/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Amstutz, particularly regarding the presence of a bipolar membrane and the recited pressure, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amstutz, McDonald and Harada.
On page 8, Applicant argues that Amstutz in view of Cronin and McDonald does not teach the limitation of “…the redox couple being more negative than a hydrogen evolution potential for the reduced charge carrier reducing protons to hydrogen gas in the catholyte”. This is not considered persuasive. Amstutz teaches the reduction potential for the V3+/V2+ couple being -0.255 V relative to the H+/H2 potential of 0 V (see e.g. Amstutz Table 1). The reduction potential of the redox couple is therefore more negative than the HER potential.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795